DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 are pending and under examination. 

35 USC § 112 rejections maintained

The rejections of claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are maintained. 
It has been interpreted that methods of producing the subject specific composition comprising ranked neoantigenic polypeptides and methods of administering the subject specific composition to be practical applications of identifying and ranking steps recited in the present claims.  Thus, it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. If the selected neoantigenic peptides were not immunogenic, the production and administration of the neoantigenic polypeptides would not be a practical application of the identifying, ranking and selecting steps and the claims would not be directed to patentable subject matter. It is noted that the Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority. It is further noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections.
The specification disclose that the NetMHCpan (version 2.4) algorithm was tested against a set of 33 known mutated epitopes that were originally identified in the literature on the basis of their ability to stimulate anti-tumor cytolytic T cell responses or were characterized as immunogenic minor histocompatibility antigens to determine whether the algorithm would correctly predict binding for the 33 known mutated epitopes (Example 16). 
50 < 150 nM were considered as strong to intermediate binders, IC50 150-500 nM as weak binders, and IC50 > 500 nM as non-binders, respectively. The specification disclose that more than half of predicted HLA-binding neopeptides showed direct binding to HLA proteins in vitro (Example 17).
The specification disclose that 31 patient samples sequenced and typed for HLA, 26 had been subjected to genome-wide expression profiling (Brown et al. 2012). The specification disclose that the expression level of 347 genes with mutations in CLL samples was classified as having low/absent (lowest quartile), medium (middle two quartiles), or high (highest quartile) expression.  The specification disclose that as shown in FIG. 12D, 80% of the 347 mutated genes (or 79%; of the 180 mutations with predicted HLA binding) were expressed at medium or high expression levels. The specification disclose that a similar high frequency of expression was observed among the subset of 221 mutated genes (88.6%) with predicted class I binding epitopes. The specification disclose that because of the high value of neoORFs as targets due to their novelty and exquisite tumor specificity, neoORFs may be utilized as immunogens even if expression at the RNA level is low or undetectable (Example 18).
The specification disclose that T cells from two patients with CLL were stimulated with pools of peptides identified using the NetMHCpan algorithm (Examples 19, 20,  Table 9). Two peptides from pool 2 were immunogenic (Id). One immunogenic mutant peptide (ALMS1) had approximately the same IC50 while the second mutant peptide C6orf89 had an IC50 greater than the wild type peptide (table 9). For the second patient, 37 peptides from 16 missense mutations were predicted to bind to the HLA molecule (Example 20). T cell stimulations were performed using 3 pools of 6 peptides (Id). The dominant immunogenic peptide was FNDC3B which had an IC50 similar to the wild type peptide (Table 10). The specification further disclose that T cells from patient 2 bound a mut-FNDC3B/A2+-specific tetramer (Example 20).

The specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses (page 143, lines 19-20).
The Specification primarily involves the NetMHCpan (version 2.4) algorithm  to identify and select peptides having particular characteristics which would make them likely to produce immunogenic responses in cancer patients.  The Specification does disclose that two peptides out of 30 selected peptides were determined to elicit a T cell response in vitro (Table 9). The peptides from Examples 19 and 20 do not appear to be ranked and the two peptides ALMS1 and C6orf89 appear to have IC50 of < 150 nm and had similar IC50 as the wild type peptide. Thus, neither of the two immunogenic peptides were in the top ranked categories. It is noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections.


A1.
Applicant argues that pending independent claim 1 is drawn to a method of making a subject-specific compositions comprising neo-antigenic polypeptides and not to the polypeptides themselves. Applicant argues that there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure. Applicant argues that the application as-filed shows many examples of neo-antigenic polypeptides, or polynucleotides encoding such peptides, that were identified by steps (a) and (b) recited in the claimed methods.
the genus of neo-antigenic polypeptides have the following distinguishing identifying characteristics: (I) comprises missense or neoORF mutations ( structural characteristic); and (II) binds to an HLA of the subject with a predicted binding affinity that fall within ranking criteria (i)-(v) (structural characteristic) (hereinafter referred to as "distinguishing identifying characteristics I- II"). Applicant argues that the working examples of the specification as filed discloses numerous examples of neo-antigenic polypeptides exhibiting the distinguishing identifying characteristics I- II.
st paragraph). While knowledge of the anchor residues of particular peptides necessary to bind to a particular MHC molecule would give some information about the structure of the peptide, one could not identify the specific amino acid structure of a functional neoantigenic polypeptide based only on the missence or neoORF mutations in a neoplasia of a subject and the MHC molecule of the subject. 
As discussed previously, it has been interpreted that methods of making the subject specific composition comprising ranked neoantigenic polypeptides and methods of administering the subject specific composition to be practical applications of the identification and ranking steps recited in the present claims.  Thus it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. While one of skill in the art would be able to identify specific peptides based on specific parameters using computer algorithms one would not know which of these neoantigenic polypeptides would be functional. As discussed above, the specification disclose that approximately 5% of predicted peptides generated from missense mutations yielded detectable T cell responses (page 143, lines 19-20).

 In addition, it is noted that the neoantigen peptides characterized by falling within criteria i-v would encompass all possible functional peptides having missense and neoORF mutations. The claims require ranking the neoantigenic polypeptides based on criteria i-v. It is noted that it appears that the only immunogenic peptides had the (iii) criteria.

A1a
Applicant argues that a method comprising "identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that fall into each of ranking criteria (i)-(v)" is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan reading the application would have reasonably understood that the inventors had possession of the claimed identifying step above.
In response it is noted that the claims are draw to a method of making a subject-specific composition comprising neoantigenic polypeptides not a method of identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that fall into each of ranking criteria (i)-(v). As discussed previously, it has been interpreted that methods of making the subject specific composition comprising ranked neoantigenic polypeptides and methods of administering the subject specific composition to be practical applications of the identifying and ranking steps recited in the present claims.  Thus it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. While one of skill in the art would be able to identify specific peptides based on specific parameters using computer algorithms one would not know which of these neoantigenic polypeptides would be functional. As discussed above, the specification disclose that approximately 5% of 
Furthermore, the specific peptides listed in the Specification were generated using the NetMHCpan (version 2.4) algorithm. Peptides generated using a different algorithm using the same specific parameters would likely have distinct amino acid structures from the listed peptides. Thus, the listed neo-antigenic polypeptides exhibiting the distinguishing identifying characteristics (a) and (b) only reflect the peptides identified using the NetMHCpan (version 2.4).

In response to Applicant’s argument that FIG. 8 is a table that shows the
ranking assignments for different neo-antigenic mutations according to an exemplary embodiment of the invention, the claims are drawn to ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority. The Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority. 

A1b
Applicant argues that the specification as filed teaches identifying characteristics of the claimed methods such that a person of ordinary skill in the art would recognize polypeptides falling within the scope of the claimed methods. Applicant argues that taken together these limitations specify that the polypeptides are not any random polypeptides, but are required by the claim to fall within the ranking criteria (i)-(v), which are explicitly recited in Example 7 and Figure 8 of the application specification. Applicant argues that one of skill in the art would recognize that the ranking method selects only a fraction of neo-antigenic polypeptides with neoORF or missense mutations that further meet the binding affinities recited in claims 1 and 19.
Applicant’s argument has been considered but is not persuasive. As discussed previously, the claims are draw to a method of method of making a subject-specific composition comprising neoantigenic polypeptides not a method of identifying a plurality of sequences comprising missense or neoORF mutations in the neoplasia that fall into 
In addition, the ranking criteria appears to encompass almost any peptide with an ID50 < 500mM.  Given that immunogenic peptides primarily have ID50 < 500mM, the peptides within the ranked group i-v would include almost all immunogenic peptides. Furthermore, the claims are drawn to ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority. The Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority.
Furthermore, as discussed previously, the specific peptides listed in the Specification were generated using the NetMHCpan (version 2.4) algorithm. Peptides generated using a different algorithm using the same specific parameters would likely have distinct amino acid structures from the listed peptides. Thus, the listed neo-antigenic polypeptides exhibiting the distinguishing identifying characteristics (a) and (b) only reflect the peptides identified using the NetMHCpan (version 2.4).

A1c
Applicant argues that a method comprising "ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority based on criteria (i)-(v)" is not only reduced to practice in the instant specification, but is also clearly and fully described in the instant specification such that a skilled artisan 
Applicant states that the neo-antigenic mutations are ranked according to the order shown in FIG.8. Applicant states that as shown in FIG. 8, peptides
derived from segments of neoORF mutations that are predicted to bind (Kd<500 nM) may be given the highest priority based on the absence of tolerance for these entirely novel sequences and their exquisite tumor-specificity. Applicant states that the similar class of missense mutations in which the native peptide is not predicted to bind (Kd> 1000 nM) and the mutated peptide is predicted to bind with strong/moderate affinity (Kd< 150 nM) may be given the next highest priority.
In response, as discussed above, the claims are draw to a method of making a subject-specific composition comprising neoantigenic polypeptides not a method of ranking neo-antigenic polypeptides encoded by the plurality of sequences comprising missense or neoORF mutations sequences comprising the neo-antigenic mutations in an order of decreasing priority based on criteria (i)-(v). As discussed previously, a method of making a subject-specific composition comprising neoantigenic polypeptides would require knowledge of the amino acid sequence of the neoantigenic polypeptides. Furthermore, as discussed above, it has been interpreted that methods of producing the subject specific composition comprising ranked neoantigenic polypeptides and methods if administering the subject specific composition to be practical applications of identify and ranking steps recited in the present claims.  Thus it has been interpreted that the neoantigenic polypeptides must be functional which means they must be immunogenic. If the selected neoantigenic peptides were not immunogenic, the making and administration of the neoantigenic polypeptides would not be a practical application of the identification, ranking and selecting steps and the claims would not be directed to patentable subject matter
In addition, the ranking criteria appears to encompass almost any peptide with an ID50 < 500mM.  Given that immunogenic peptides have ID50 < 500mM, the peptides within the ranked group i-v would include almost all immunogenic peptides. Furthermore, peptides having an ID50 < 150mM are preferred for immunogenic compositions. It is well known in the art that peptides having an ID50 < 150mM were 50 < 500mM  but greater than an ID50 < 150mM.  Thus, peptides having an ID50 < 150mM would be favored over peptides have ID50 < 500mM for use in an immunogenic composition. Thus, the rankings for peptides with missence mutations reflect what was known in the art concerning the affinity of a peptide for an MHC molecule and the ability of that peptide to induce an immunogenic response.  However, the affinity of a peptide for an MHC molecule does not tell one anything about the amino acid structure of the peptide. 
The Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority.

A1d
Applicant continues to argue that the invention provides a method of
making a subject-specific composition "which includes identifying a plurality of mutations in the neoplasia, analyzing the plurality of mutations to identify a subset of at least five neo-antigenic mutations predicted to encode neo-antigenic peptides, the neo-antigenic mutations selected from the group consisting of missense mutations and neoORF mutations.alm
In response, as discussed previously, a method of making a subject-specific composition comprising neoantigenic polypeptides would require knowledge of the amino acid sequence of the neoantigenic polypeptides. It has been interpreted that methods of producing the subject specific composition comprising ranked neoantigenic polypeptides and methods of administering the subject specific composition to be practical applications of identifying and ranking steps recited in the present claims.  
The claims are not drawn to a novel method for making a peptide, but a method for making a peptide after identifying mutated sequences and ranking neoantigenic peptides encoded by the mutated sequences.   The methods described in the cited paragraphs recite well known methods for making peptides.

A1e
Applicant argues that a method comprising administering the subject-specific composition to the subject is not only reduced to practice in the instant specification, but 
In response, as discussed previously, a method of administering a subject-specific composition comprising neoantigenic polypeptides would require knowledge of the amino acid sequence of the neoantigenic polypeptides to be administered. It has been interpreted that methods of administering the subject specific composition comprising ranked neoantigenic polypeptides to be a practical applications of the identifying and ranking steps recited in the present claims.  
The claims are not drawn to a novel method for administering a peptide, but a method for administering a peptide after identifying mutated sequences and ranking neoantigenic peptides encoded by the mutated sequences.   The methods described in the cited paragraphs recite well known methods for making and administering neoantigenic peptides.

A1f
Applicant argues that the specification discloses methods of making and producing a subject-specific composition comprising neoantigenic polypeptides that would be expected to be immunogenic and administering such a composition. Applicant argues that the application as-filed contains disclosure that demonstrates that the neo-antigenic polypeptides that are identified and ranked via criteria (i)-(v) in claim 1, and subsequently administered would reasonably be expected to be a suitable treatment to administer to cancer patients.
Applicant points to Example 19. Applicant states that all 30 ranked neo-antigenic polypeptides for CLL patient 1 were selected for T cell priming and stimulation studies, and were organized into 5 pools of 6 polypeptides/pool. T cells were tested for neo-antigen reactivity by expanding them using autologous antigen presenting cells (APCs) pulsed with the aforementioned neo-antigenic polypeptide pools.   As shown in FIG. 14B, reactivity in an IFN-y ELISPOT assay was detected against Pool 2, but not against control. Deconvolution of the pool revealed that two ranked neo-antigenic peptides, ALMS I and C6orf89, were shown to be immunogenic.  
50< 150; 3 with IC50 150-500 nM). In Patient 2, the 18 ranked neo-antigenic polypeptides were selected for T cell priming and stimulation studies as described for Example 19 above, and were organized into 3 pools of 6 polypeptides/pool.  As shown in Figure
17B, reactivity in an IFN-y ELISPOT assay was detected against Pool 1, but not against control. Deconvolution of the pool revealed that one ranked neo-antigenic polypeptide, mut-FNDC3B, to be an immunogenic polypeptide and falling within the scope of category (iii) of the pending claims (experimental IC50 of mut- and wt-FNDC3B were 6.2 and 2.7 nM, respectively. Applicant argues that although CLL is a relatively low mutation rate cancer, Applicant was nonetheless able to identify epitopes generated by somatic mutations that elicited long-term T cell responses in multiple patients. Applicant states that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. 
Applicant argues that the specification as filed not only discloses several examples of the polypeptides of the claimed methods, but also shows that the claimed methods were applied successfully to CLL patients who developed clinically evident and durable remission associated with anti-tumor immune responses.  following allogeneic-HSCT.
Applicant’s arguments have been considered but are not persuasive. It is noted that Tables 9 and 10 do not rank peptides according to the ranking criteria recited in claim 1. The IC50 of the peptides are listed but the peptides are not grouped by rank or even identified by rank. 
In addition, the ranking criteria appears to encompass almost any peptide with an ID50 < 500mM.  Given that the vast majority of immunogenic peptides have ID50 < 500mM, the peptides within the ranked groups i-v would include almost all possible immunogenic peptides. It is well known in the art that peptides having an ID50 < 150mM were more likely to be immunogenic that peptides than having an ID50 < 500mM  but 50 < 150mM.  Thus, peptides having an ID50 < 150mM would be favored over peptides have ID50 < 500mM for use in an immunogenic composition.
	Out of the 46 peptides listed in Tables 9 and 10, Applicant has demonstrated that three induced immune responses in vitro. This is consistent with Applicant’s statement that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. Claim 19 recites 
producing a subject-specific neoplasia vaccine composition that comprises at least two of the top thirty ranked neo-antigenic polypeptides prioritized based on (i)-(v) and encoded by the plurality of sequences comprising missense or neoORF mutations based on the ranking and administering the subject-specific composition. The majority of compositions comprising two neo-antigenic polypeptides would not result in immunogenic responses. Furthermore, the three immunogenic peptides ALMS1, C6orf89 and FNDC3B appear to have IC50 of < 150 nm and had similar IC50 as the wild type peptide. Thus, neither of the three immunogenic peptides were in the two top ranked categories and may not have been included in the subject-specific compositions based on Applicant’s ranking system.
It has been interpreted that the administered neo-antigenic polypeptides must be functional which means they must be immunogenic. If the selected neoantigenic peptides were not immunogenic, the production and administration of the neoantigenic polypeptides would not be a practical application of the identification, ranking and selecting steps and the claims would not be directed to patentable subject matter. The Specification only discloses three functional neo-antigenic polypeptides and thus does not sufficiently describe the genus of functional neo-antigenic polypeptides, which would constitute an extremely large number of species. The identified immunogenic neo-antigenic peptides do not sufficiently describe the genus of functional neo-antigenic peptides within the subject-specific composition.


2.
Applicant argues that the genus of cancer-specific peptides identified by the claimed method have several structural characteristics (i.e. the distinguishing identifying i.e. their immunogenicity - and hence, their ability to elicit a tumor-specific immune response in a subject and thus be used to treat cancer. Applicant argues that each species within the genus of the neo-antigenic polypeptides identified and ranked by the claimed method include a missense or neoORF mutation relative to the corresponding wild type peptides that are expressed in the non-cancer cells of the patient, and are thus tumor-specific and recognized as "foreign" by the immune system. Applicant argues that the neo-antigenic polypeptides bind to an HLA of the subject with a predicted binding affinity that fall within ranking criteria (i)-(v), and then are ranked according to such criteria. Applicant argues that the specification as filed clearly meets the Written Description standard, in that one of skill in the art would understand that Applicant was in possession of a method of treating cancer using the claimed genus of neo-antigenic polypeptides because Applicant has demonstrated a correlation between the structure and the function of the claimed neo-antigenic polypeptides, as well as disclosed representative species of such neoantigenic polypeptides in the specification
Applicant’s argument has been considered but are not persuasive.  As an initial note, the peptides from Examples 19 and 20 do not appear to be ranked, only identified with their respective ID50.  There also does not appear to be any selection of peptides to make at least two of the 30 ranked neoantigenic peptides based on the priority rankings (i)-(v). As previously discussed, the ranking criteria appears to encompass almost any peptide with an IC50 < 500mM.  Given that immunogenic peptides primarily have IC50 < 500mM, the peptides within the ranked groups i-v would include almost all immunogenic peptides. Furthermore, the three immunogenic peptides ALMS1, C6orf89 and FNDC3B appear to have IC50 of < 150 nm and had similar IC50 as the wild type peptide. Thus, none of the three immunogenic peptides were in the two top ranked categories.
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Using a 50 < 500mM would not sufficiently identify the structure of a neoantigenic polypeptide. 
Furthermore, out of the 46 peptides listed in Tables 9 and 10, Applicant has demonstrated that three induced immune responses in vitro, ALMS1 (TPTVPSSSF), C6orf89 (MPIEPGDIGC) and FNDC3B (WMSWAPPV). There does not appear to be any correlation between the structure of these peptides and the immunogenicity of these peptides. Furthermore, Applicant has not pointed to any difference in the  amino acid structure of these immunogenic peptides and the structure of non-immunogenic peptides. One of skill in the art would not agree that Applicant was in possession of a method of treating cancer using the claimed genus of neo-antigenic polypeptides because Applicant has not demonstrated sufficient numbers of species with the genus of functional neo-antigenic peptides nor demonstrate any correlation between the structure and the function of the claimed neo-antigenic polypeptides.

B.

Applicant argues that the claims are not to specific mutations, but to a
method of identifying mutations and producing cancer-specific CTLs using peptides containing such mutations. Applicant argues that '[T]he certainty required of [a patent] disclosure is not greater than that which is reasonable, having due regard to the subject matter involved. Applicant argues that similar to the decision in Vitiello, it would be unreasonable and in fact impossible to require disclosure of all possible neo-antigenic polypeptides encompassed by the instant claims to satisfy the written description standard under 35 U.S.C. § l 12(a). Applicant further argues that even if such a standard existed, the application as-filed does not need to provide the amino
acid sequence of every neo-antigenic polypeptide identified through the claimed method to show possession, because in this particular context, the actual amino acid sequence of the peptides (i.e., the specific order of the amino acids) is irrelevant. As described in (A.)(2.), the claimed structural characteristics of the peptides (i.e., distinguishing identifying characteristics) are correlated to their function of triggering a tumor-specific immune response.

The Specification only discloses three peptides, ALMS1, C6orf89 and FNDC3B, capable of inducing an immune response. This is unlike what was found in Vitiello in which the Court stated that specification disclosed numerous peptides (approximately 320 peptides in Figures 4 and 5) that were capable of functioning to produce cancer-specific CTLs and Appellant stated that other identified peptides would be capable of producing cancer-specific CTLs. Applicant states that only about 5% of the peptides of predicted peptides generated from missense mutations yielded detectable T cell responses. Thus, the present application can be differentiated from in Vitiello in that only three peptides were demonstrated to be functional in the Specification and the vast majority of the identified and ranked peptides would not be capable of functioning as immunogens. 
Furthermore, in Vitiello, Appellant argued that their claims are not directed to cancer cells specific mutations but rather to "methods for improved T cell generation, with a point of innovation being the use of both antigen presenting cells and the T cells from the mononuclear cells from the HLA-matched donor, and then contacting these cell populations with peptides encoding for a subject's cancer cell-specific mutations to generate CTLs." Thus, unlike in the present claims, in Vitiello the point of novelty was not in the peptides generated from the cancer cell-specific mutations. Applicant does not specifically point to any novel method of making or using the identified subject-specific peptides.
50 using the NetMHCpan (version 2.4) algorithm. Out of the 46 peptides listed in Tables 9 and 10, Applicant has demonstrated that three induced immune responses in vitro. This is consistent with Applicant’s statement that about 5% of the peptides in this working example "of predicted peptides generated from missense mutations yielded detectable T cell responses. There does not appear to be any correlation between the structure of these peptides and their ability to induce immune responses. 
A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. 
The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002).
Applicant has demonstrated that three neoantigenic peptides induced immune responses in vitro but has not demonstrated any ranking of the neo-antigenic polypeptides. Thus, Applicant has not sufficiently described the genus of ranked 

	In response to Applicant’s argument that the specific order of the amino acids is irrelevant, it is not clear how one of skill in the art would be capable of making and administering a neo-antigenic polypeptide without knowing the specific order of the amino acids in the neo-antigenic polypeptide. It would be impossible to make and administer a neo-antigenic polypeptide without knowing the amino acid sequence of the neo-antigenic polypeptide. One of ordinary skill in the art would not be able to identify the structure of a neo-antigenic peptide by only knowing that the peptide had a missense or neoORF mutation and had an ID50 < 500mM to an MHC molecule.

Applicant further relies on UroPep63 to further support their position that they do not need to provide the amino acid sequence of every cancer-specific peptide identified through the claimed method to meet the written description requirement. Applicant states that in UroPep, Lilly contended that Ariad required the disclosure of a structural feature common to all members of the genus. Judge Bryson, sitting in designation, disagreed and the Federal Circuit affirmed. Judge Bryson found that either a common
chemical structure or a common physical structure (e.g., all compounds resembled an envelope in 3D) was sufficient to meet the structure function correlation for written description. 
Applicant argues that in the present case, each species within the genus of cancer-specific peptides identified by the claimed method has several structural characteristics (i.e., distinguishing identifying characteristics (a)(i)(a)(iv)), which give rise to a common physical structure, that is correlated to function (i.e.,immunogenicity and triggering an immune response). Applicant argues that as described in the Specification, validated HLA-peptide-binding prediction algorithms to predict the binding affinity of peptides with a known amino acid sequence to particular HLA Class I molecules were 
Applicant’s argument has been considered but is not persuasive. The Court in UroPep found that in addition to the compounds expressly disclosed in the '124 patent, the jury heard undisputed evidence that hundreds of PDE5 inhibitors were known by July 1997 [276 F.Supp.3d 647]. Dr. Bell testified about the advanced state of the art regarding selective PDE5 inhibitors in July 1997: "There were hundreds of known inhibitors, selective inhibitors of PDE5 known at that time [Id]. This was a pretty mature area (explaining that hundreds of selective PDE5 inhibitors were known by July 1997); (explaining that skilled artisans were aware of hundreds of other selective PDE5 inhibitors beyond those expressly named in a 1995 review article) Id. The decision in UroPep disclosed that Lilly's expert Dr. Rotella admitted that tadalafil, as well as 118 other compounds in one sample paper published in 1995, were known PDE5 inhibitors before July 1997. Dkt. No. 343, Trial Tr. at 792-93. There was also evidence that at least two selective PDE5 inhibitors — in particular, sildenafil and zaprinast — had been subjected to human clinical testing long before July 1997, albeit for conditions other than BPH. Dkt. No. 344, Trial Tr. at 1293-94; see also Dkt. No. 342, Trial Tr. at 315-18. The Court found that given the evidence of the knowledge of a person of skill in July 1997 regarding PDE5 inhibitors, including tadalafil, a reasonable jury could have found that the Specification disclosed a sufficient number of representative species of selective PDE5 inhibitors Id.
The Court also disclosed that UroPep's expert Dr. Bell gave a lengthy description of the core chemical structure found in a number of selective PDE5 inhibitors, including tadalafil and compound E4021 (compound (d) in the '124 patent), as well as a number of other prior art compounds. [276 F.Supp.3d 653]. The Court also disclosed that the patent's disclosure of E4021 is therefore the disclosure of a species with a chemical structure shared by tadalafil (Id). 
Thus, in UroPep the Court found that numerous PDE5 inhibitors were already known as well as a common core structure. This is not similar to the present application in which the Specification only demonstrated that three neo-antigenic polypeptides induced immune responses in vitro. This is consistent with Applicant’s statement that 
It is not clear what structural feature is common to all members of the genus of functional neo-antigenic polypeptides. As previously discussed, a peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Furthermore, there does not seem to be any common structural characteristics between the three immunogenic neo-antigenic polypeptides disclosed in the Specification.
It is not clear where in the present claims the characteristics (a)(i)-(a)(iv)) of claims 1 and 19, which give rise to a common physical structure, that is correlated to function (i.e.,immunogenicity and triggering an immune response) can be found . It is noted that the Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority. It is further noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections.


C.
Applicant argues that the cases cited by the Examiner do not apply to the pending claims.  Applicant further argues that in Abbvie v. Janssen, the claims at issue were directed to fully human antibodies that bind to IL-12. While the Specification of the Abbvie patents at issue disclosed over 300 structurally similar antibodies having
a range of IL-12 binding affinities, the Specification did not describe any common structural features or established correlation of classes of antibodies to encompass the entire genus, and relied on a trial and error approach to modify the individual amino acids to improve IL-12 binding affinity. Applicant argues that unlike Abbvie v. Janssen
where the antibodies were claimed, Applicant claims methods of making and producing a subject-specific composition comprising neo-antigenic polypeptides, as recited in claim 1, as well as methods of administering such a composition. Applicant argues that Abbvie v. Janssen, the claimed methods contain well-defined and reproducible steps such that one skilled in the art could readily envision the genus of neo-antigenic polypeptides identified and produced by the recited methods. Applicant argues that one skilled in the art would be able to practice identifying and ranking the neo-antigenic polypeptides that fall within criteria (i)-(v) of claim 1 and 19, in future settings.
	In response, as discussed above, it has been interpreted that methods for making and administering the neo-antigenic polypeptides of the subject-specific peptides would require knowledge of the amino acid structure of the subject neo-antigenic peptides, which were identified using an algorithm based on whole genome or whole exome sequencing of the subject’s tumor cell. In addition, as discussed above, epitopes vary in their amino acid sequences and knowledge of the amino acid sequence of one epitope does not identify the amino acid sequence of a second epitope in the absence of sufficient structural identity or identifying characteristics.
It is noted that making monoclonal antibodies to an antigen is well established in the art. And just like with antibodies where knowing the amino acid sequence of one antibody does not tell you anything about the structure of a second antibodies, knowing the amino acid sequence of one functional epitope does not tell you anything about the amino acid sequence of a second functional epitope. And just like with antibodies in which one skilled in the art could not readily envision the genus of antibodies to a specific antigen using well established methods, one of skill in the art would not be able to readily envision the genus of neo-antigenic polypeptides that fall within criteria (i)-(v) of claim 1 and 19. As discussed previously, it is noted that the Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority. It is further noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections.
Furthermore, unlike Abbvie v. Janssen in which several species of antibodies were defined in the Specification, the present Specification only disclose three immunogenic neo-antigenic polypeptides. The Specification disclose that about 5% of predicted peptides generated from missense mutations yielded detectable T cell responses.  

In addition Applicant states that in Alonso, the claims were directed to therapeutic methods using human monoclonal antibodies. Applicant argues that while the Specification in Alonso disclose a single antibody, the Specification neither characterized the antigens to which the genus of antibodies must bind, nor taught the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the genus of antibodies implicated by the method. Applicant states that the Court found that the single antibody described in the Specification to be insufficiently representative to provide adequate written description for the genus of antibodies claimed implicated by the method. Applicant argues that unlike Alonso, here there is ample disclosure of actual neo-antigenic peptides successfully obtained by the recited process. 
In response, as discussed previously, the Specification only disclose three immunogenic neo-antigenic polypeptides and recites that about 5% of predicted peptides generated from missense mutations yielded detectable T cell responses.   A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. Thus, the Specification only discloses three immunogenic neo-antigenic peptides out of a very large number of neo-antigenic peptides. Furthermore, the claims encompass neoantigenic polypeptides that will be discovered in the future. The neoantigenic polypeptides described in the Specification would not be sufficiently representative of all immunogenic neoantigenic polypeptides discovered in the future to provide adequate written description for the genus of ne-antigenic peptides claimed implicated by the method
In addition, as discussed previously, the Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority. It is further noted that the ranking limitation steps (i) – (v) were critical for obviating the previous art rejections.

Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any such compound, suggestion of how to make it or otherwise obtain
it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed. Applicant argues that unlike Rochester, the current claims are drawn to a method of making a subject-specific composition. Applicant argues that upon faithful reproduction of the method steps by a person of skill in the art, the composition will differ from one sample to another as long as the biological sample is from a different patient each time, as is the nature of personal medicine.

In response to Applicant’s argument that In Rochester, the patent at issue claimed a method of administering a compound to a human to achieve a therapeutic effect but failed to disclose any suggestion of how to make it or otherwise obtain it other than by trial and error research, or proffer any evidence that the inventors knew of the compound at the time the application was filed, claim 6 in Rochester recited
A method for selectively inhibiting PGHS-2 activity in a human host, comprising
administering a non-steroidal compound that selectively inhibits activity of the
PGHS-2 gene product in a human host in need of such treatment, wherein the
ability of the non-steroidal compound to selectively inhibit the activity of the PGHS-
2 gene product is determined by:
a) contacting a genetically engineered cell that expresses human PGHS-2,
and not human PGHS-1, with the compound for 30 minutes, and exposing
the cell to a pre-determined-amount of arachidonic acid;
b) contacting a genetically engineered cell that expresses human PGHS-1,
and not human PGHS-2, with the compound for 30 minutes, and exposing
the cell to a pre-determined amount of arachidonic acid;
c) measuring the conversion of arachidonic acid to its prostaglandin
metabolite; and
 d) comparing the amount of the converted arachidonic acid converted by each cell exposed to the compound to the amount of the arachidonic acid

the compounds that inhibit PGHS-2 and not PGHS-1 activity are identified.
	Thus, the method steps provide a clear step-by-step roadmap to identify the pharmaceutical composition. In Rochester, there are no identified compounds but several small molecules that were later determined to be capable of inhibiting PGHS-2 and not PGHS-1 were known in the art. 
The Specification does disclose three immunogenic peptides ALMS1, C6orf89 and FNDC3B but the Specification does not demonstrate that the peptides were ranked according to the priority rankings (i)-(v).  The Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority, only a general outline of the ranking system in Figure 8. 
The three immunogenic peptides have IC50 of < 150 nm and have similar IC50 as the wild type peptide. Thus, neither of the three immunogenic peptides were in the two top ranked categories.
Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of neoantigenic polypeptides that have been ranked in order of decreasing priority and producing at least two of the top thirty ranked neo-antigenic polypeptides prioritized based on (i)-(v).


Declaration under 37 CFR 1.132 by Dr Eliezer Van Allen

Van Allen states that each neo-antigenic polypeptide identified in step (a) of the claimed method is predicted to bind to a protein encoded by an HLA with defined amino acid sequence motifs at certain positions, which anchor the peptide into the binding pocket of a HLA molecule by having a structure that is complementary to a pocket of the peptide binding groove. The neoantigenic polypeptides identified by the claimed method also include a missense or neoORF that is not present in the wild-type peptides. The genus of neo-antigenic polypeptides that is recited in the claims thus has a common physical structure that is defined by both the binding properties of the peptides and the presence of a mutation relevant to the wild-type peptide. Once the neo-antigenic

Van Allen states if a T cell recognizes such a peptide:HLA on the surface of a APC,
the APC has the special capability to properly activate that T cell and the strength of that activation determines how effective that T cell will be in targeting cells T cells that are primed by APCs to recognize the cancer-specific peptides as "foreign" will be expected to recognize and bind to these same cancer-specific on the surface of tumor cells and kill the cells.   
Van Allen argues that like in UroPep, because the genus of neo-antigenic polypeptides have a common physical structure that is correlated to the function, one in the art would understand that Applicant was in possession of a method of treating
cancer. Van Allen argues that this is further supported by Examples 19 and 20 that demonstrate that a ranked neo- antigenic polypeptide identified by following step (a) of claim 1 or claim 19 generated a T cell response. Dr. Van Allen argues that these studies demonstrate that the claimed method can identify and make peptides that are a suitable treatment to administer to cancer patients.
Van Allen states that the ability of the cancer-specific peptides to be recognized and bound by cytolytic T cells in the context of the tumor can result in killing of the tumor." To trigger a T cell response, the cancer-specific peptides thus "(i) must be presented to the cytolytic T cells in the context of a peptide:HLA complex on the surface of APCs; and (ii) must be tumor specific and be recognized as "foreign" by the T cells.
  Van Allen argues that he genus of cancer-specific peptides identified by the claimed method has the required structural characteristics (i.e. the distinguishing identifying characteristics of I-II to elicit such a tumor-specific immune response.
	Van Allen argues that each species within the genus of neo-antigenic
polypeptides identified by the claimed method has the required properties to be presented on the surface of APCs or tumor cells in a peptide:HLA complex and be recognized by cytolytic T cells. Van Allen argues that Applicant has described a genus of neo-antigenic polypeptides identified by the claimed method having structural characteristics (the distinguishing identifying characteristics of I-II) that correlate to their 
Van Allen argues that in view of the structural characteristics that are common to
species within the genus of neo-antigenic polypeptides, and their correlation to the
function of triggering a tumor-specific immune response, there is little variability
in the genus of neo-antigenic polypeptides that are identified, ranked, and produced
by the claimed method. I therefore consider the ranked neo-antigenic polypeptides
described in Examples 19 and 20 as representative species of the genus of neoantigenic polypeptides that are identified, ranked, and produced by the claimed method.
Dr. Van Allen further argues that possession of the ranked neo-antigenic polypeptide sequences with these distinguishing identifying characteristics for an individual subject is demonstrated through possession of the steps claimed in steps ( a)-(b) of claim 1 or claim 19, that identifies and ranks the neo-antigenic polypeptide sequences with these distinguishing identifying characteristics. Dr. Van Allen argues that the '125 application clearly shows possession of the steps claimed in steps (a) -(b) of claim 1 or claim 19, and that the claimed steps (a) - (b) identify and rank neo-antigenic polypeptide sequences with these distinguishing identifying characteristics

The arguments made in the Declaration under 37 CFR 1.132 by Dr Eliezer Van Allen have been considered but are not persuasive.   Applicant states that the identifying characteristics are: (I) comprises missense or neoORF mutations; and (II) binds to an HLA of the subject with a predicted binding affinity that fall within ranking criteria.  However, these characteristics would not sufficiently identify the neo-antigenic polypeptides to be able to make and administer the neo-antigenic polypeptides. These are general characteristics which one could use for future identification of the polypeptides.  A peptide is defined by its amino acid sequence or by sufficient characteristics that one of ordinary skill in the art would be able to identify the specific peptide.  Peptides vary in their amino acid sequences and knowledge of the amino acid sequence of one peptide does not identify the amino acid sequence of a second peptide in the absence of sufficient structural identity or identifying characteristics. One of University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. Characteristics I and II are common structural features common to the neo-antigenic peptides and do not adequately describe the neo-antigenic peptides in order for one to make and administer the neo-antigenic peptides. 
The Specification does disclose three immunogenic peptides ALMS1, C6orf89 and FNDC3B but the Specification does not demonstrate that the peptides were ranked according to the priority rankings (i)-(v).  The Specification does not appear to include any ranking of neo-antigenic neoantigenic polypeptides in an order of decreasing priority, only a general outline of the ranking system in Figure 8. The three immunogenic peptides have IC50 of < 150 nm and have similar IC50 as the wild type peptide. Thus, neither of the three immunogenic peptides were in the two top ranked categories as disclosed in Figure 8. 
Like what was found in In Rochester, the Specification only disclose how to obtain possession of the genus of neo-antigenic polypeptides that have been ranked in order of decreasing priority and producing at least two of the top thirty ranked neo-antigenic polypeptides prioritized based on (i)-(v).

Summary
Claims 1, 2, 4, 6-8, 11-17, 19, 20, 22, 24-26 and 29-38 stand rejected 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642